Citation Nr: 0123507	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-16 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for yeast infections.

3.  Entitlement to an initial evaluation greater than 50 
percent for major depression.

4.  Entitlement to an initial evaluation greater than 30 
percent for migraine headaches.

5.  Entitlement to an initial evaluation greater than 10 
percent for lumbosacral strain.

6.  Entitlement to an initial evaluation greater than 10 
percent for degenerative joint disease of the left shoulder.

7.  Entitlement to an initial compensable evaluation for pes 
planus with degenerative joint disease of both feet.

8.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the cervical spine.

9.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the right shoulder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission 


REMAND

The veteran had active duty from August 1983 to December 
1996. This matter comes on appeal to the Board of Veterans' 
Appeals (Board) from decisions made by the Waco VA Regional 
Office (RO). 

The veteran was scheduled for a video conference hearing at 
the Denver RO on September 11, 2001. The hearing was not 
conducted because the VARO was closed due to the terrorist 
attacks that day. The veteran subsequently has requested a 
hearing before a member of the Board  at the RO. To ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The veteran currently is represented 
by the Texas Veterans Commission. As she 
has moved to Colorado, she should be the 
opportunity to chose other 
representation.

2.  The RO should schedule the veteran 
for a hearing at the RO before a member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





